Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed October 6, 2022 have been fully considered; those remarks pertaining to the Specification – Drawings on pages 6 and 7 are persuasive.  Previously held objection to the Specification – Drawings withdrawn.

Those remarks pertaining to the rejection under 35 USC § 102 - § 103 are not persuasive.
Re: Page 9, 2nd para – correlation of “substrate 230” with the claimed circuit board being erroneous on the part of the office.  Applicant further argues various elements within the specification, and although these elements are duly noted, they were not claimed explicitly nor were the words used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms.  It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices "Inc., 7 USPQ 2d 1064.


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC - § 103
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2017/0084523).




With respect to Claim 1; Fu et al. [Fig. 4] discloses an electronic device comprising: a system in package (SIP) module 410 having a circuit board 230 and one or more electronic elements 220 disposed above the circuit board; and one or more first connector       contacts 445 coupled to a “bottom” surface [Fig. 5A] of the circuit board 230, the one or more first connector contacts 445 being configured to electrically couple the circuit       board 230 to a connector receptacle 280.
	However Fu et al. describes the surface shown in Fig. 5A as a “top” view [0047].
Spatially relative terms, such as "bottom", "under", "below", “top” "over", "upper", "lateral", "left", "right" and the like, may be used to describe one element or feature's relationship to another element(s) or feature(s) as illustrated in the figures.  It is understood that spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures.  For example, if the device in the figures is inverted, elements described as “bottom” or "under" 
other elements or features would then be oriented “top” or "over" the other elements or features.  The device may be otherwise oriented (rotated 180 degrees or at other orientation) and the descriptors of relative spatial relationships used herein could be interpreted accordingly. 

With respect to Claims 2-4; Fu et al. discloses one or more second and third connector contacts 240, 447 coupled to respective first and second lateral opposing surfaces of the circuit board 230, and configured to electrically couple the circuit board 230 to the connector receptacle 280.





With respect to Claims 5 and 6; Fu et al. [Fig. 2B] discloses the connector receptacle 280 coupled to the circuit board 230,  the connector receptacle 280 comprises at least four walls [Fig. 3A]  to encircle an edge of the SIP module 210/410.

With respect to Claims 7 and 11; Fu et al. [Figs. 2B, 3B] disclose the connector       receptacle 280 coupled to the circuit board 230, the connector receptacle having a first and second supporting elements [walls] and a connector wall disposed adjacent to a side of the SIP module [Figs. 3A, 3B], with a portion of the SIP module 210/410 being disposed between the first and second supporting elements [walls].

With respect to Claim 8; Fu et al. discloses the connector receptacle 280 comprises one or more second connector contacts 285 on the first supporting element [wall], the one or more first connector contacts 445 being configured to electrically couple the circuit       board 230 to the one or more second connector contacts 285 on the first supporting element.

With respect to Claim 9; Fu et al. [Fig. 2B] discloses the first supporting element [wall] is disposed adjacent to the bottom surface of the circuit board 230.

With respect to Claims 12 and 14; Fu et al. discloses the SIP module 210/410 further comprises molding material 250 disposed above the circuit board 230, the molding material encasing the one or more electronic elements 220; a cable 290 traverses along a surface of the molding material 250; and the bottom surface of the circuit board 230 and the surface of the molding material 250 are on opposite sides of the SIP module 210/410.



With respect to Claim 13; Fu et al. discloses the connector receptacle 280 coupled to the circuit board 230; and a cable 290 coupled to the connector receptacle 280.

With respect to Claim 15; Fu et al. discloses the cable 290 comprises: conductive material configured to facilitate signaling between the SIP module and a circuit [0038 - last sentence]; and a shielding sidewall [unmarked portion of 280] disposed between the surface of the molding material 250 and the conductive material [of 290].

With respect to Claim 16; Fu et al. discloses the first connector contacts 445 comprise a plurality of first connector contacts arranged in one or more rows at an edge of the SIP module [Fig. 5A].

With respect to Claim 17; Fu et al. [Figs. 2A, 3B] discloses a connector receptacle 280 comprising: a first and second supporting elements [walls], configured to support a portion of a system in package (SIP) module 210/410 to be disposed between the first supporting element and the second supporting element; and one or more first connector contacts 285 on the first supporting element [wall], the one or more first connector contacts being configured to electrically couple a circuit to one or more second connector contacts 240 coupled to a circuit board 230 of the SIP module.

With respect to Claim 18; Fu et al. discloses the connector receptacle 280 is configured to encircle an edge of the SIP module [Fig. 2B].

With respect to Claim 19; Fu et al. discloses each of the first supporting element and the second supporting element [walls] comprises a connector wall [Figs. 3A, 3B] configured to be disposed adjacent to a side of the SIP module 210/410.


With respect to Claim 20; Fu et al. [Fig. 6] discloses a method  for fabricating an electronic device, comprising: forming a system in package (SIP) module 210/410,  forming the SIP module comprises: forming a circuit board 230, and forming one or more electronic elements  above the circuit board 610; and forming one or more connector contacts 710 such that the one or more connector contacts 445 are coupled to a “bottom” surface of the circuit board, the one or more connector contacts being configured to electrically couple the circuit board 230 to a connector receptacle 280.
However Fu et al. describes the surface shown in Fig. 5A as a “top” view [0047].
Spatially relative terms, such as "bottom", "under", "below", “top” "over", "upper", "lateral", "left", "right" and the like, may be used to describe one element or feature's relationship to another element(s) or feature(s) as illustrated in the figures.  It is understood that spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures, as discussed in detail above in Claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833